Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 1 of 34 PageID #: 7229
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 2 of 34 PageID #: 7230
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 3 of 34 PageID #: 7231
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 4 of 34 PageID #: 7232
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 5 of 34 PageID #: 7233
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 6 of 34 PageID #: 7234
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 7 of 34 PageID #: 7235
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 8 of 34 PageID #: 7236
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 9 of 34 PageID #: 7237
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 10 of 34 PageID #:
                                    7238
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 11 of 34 PageID #:
                                    7239
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 12 of 34 PageID #:
                                    7240
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 13 of 34 PageID #:
                                    7241
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 14 of 34 PageID #:
                                    7242
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 15 of 34 PageID #:
                                    7243
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 16 of 34 PageID #:
                                    7244
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 17 of 34 PageID #:
                                    7245
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 18 of 34 PageID #:
                                    7246
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 19 of 34 PageID #:
                                    7247
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 20 of 34 PageID #:
                                    7248
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 21 of 34 PageID #:
                                    7249
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 22 of 34 PageID #:
                                    7250
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 23 of 34 PageID #:
                                    7251
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 24 of 34 PageID #:
                                    7252
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 25 of 34 PageID #:
                                    7253
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 26 of 34 PageID #:
                                    7254
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 27 of 34 PageID #:
                                    7255
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 28 of 34 PageID #:
                                    7256
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 29 of 34 PageID #:
                                    7257
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 30 of 34 PageID #:
                                    7258
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 31 of 34 PageID #:
                                    7259
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 32 of 34 PageID #:
                                    7260
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 33 of 34 PageID #:
                                    7261
Case 2:16-cr-00018-WTL-CMM Document 326-1 Filed 03/26/19 Page 34 of 34 PageID #:
                                    7262
